DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No. 10,884,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of U.S. Patent ‘360.

Regarding claims 1 and 11, U.S. Patent ‘360 claims (claims 1-2 and 8-9):
An image forming apparatus comprising: (claim 1)
a fixing unit including: (claim 1)
a heater including a first heating element, (claim 1) 

a pressing roller capable of pressing and rotating the fixing belt; (claim 1)
a power supply configured to supply electric power to the first heating element; (claim 1)
a first thermometer configured to measure a temperature of the first heating element; and (claim 1)
a controller configured to control the power supply, wherein the controller, before controlling the pressing roller to rotate, controls the power supply to supply to the first heating element: (claim 1)
a first amount of electric power when the temperature of the first heating element is lower than a first value, (i.e. lower than the second predetermined value: claim 1)
a second amount of electric power less than the first amount when the temperature of the first heating element is higher than or equal to the first value (i.e. higher than the second predetermined value: claim 1) and lower than or equal to a second value which is higher than the first value (i.e. lower than a third predetermined value, which must be higher than the second value by definition: claim 1), and
a third amount of electric power (claim 2) less than the second amount (claim 2) when the temperature of the first heating element is higher than the second value (i.e. higher than the third threshold: claim 2).
(the same analysis applies to the method claimed in claim 11 of the current application, which is anticipated by claims 8 and 9 of U.S. Patent ‘360)
s 2-7 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No. ‘360 (see above) in view of Yoshimoto (U.S. Pub. 2008/0124098). 

Regarding claims 2-7 and 12-17, U.S. Patent ‘360 is applied as above, but does not claim the heater further includes a second heating element; a second thermometer configured to measure a temperature of the second heating element; the first heating element is disposed at a central portion in a longitudinal direction of the heater; the second heating element is arranged adjacent to the first heating element in the longitudinal direction; the first thermometer and the first heating element overlap each other when viewed in a first direction perpendicular to a surface of the fixing belt; and the second thermometer and the second heating element overlap each other when viewed in the first direction.
Yoshimoto discloses (Figs. 1-5) the heater further includes a second heating element (group 62A: [0052]); a second thermometer 66 [0053] configured to measure a temperature of the second heating element 62A [0053] (as shown in Fig. 5); the first heating element 62B is disposed at a central portion in a longitudinal direction of the heater (as shown in Fig. 5); the second heating element 62A is arranged adjacent to the first heating element 62B in the longitudinal direction (as shown in Fig. 5); the first thermometer 66 (associated with the middle group 62B: see Fig. 5) and the first heating element 62B overlap each other when viewed in a first direction perpendicular to a surface of the fixing belt (as shown in Figs. 3 and 5); and the second thermometer 66 and the second heating element 62A overlap each other when viewed in the first direction (as shown in Figs. 3 and 5).

Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).
(the same analysis applies to the method claimed in claims 12-17 of the current application, which obvious over claims 8-9 of U.S. Patent ‘360 in view of Yoshimoto)

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852